                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        ED CV 20-292-DMG (SHKx)                                          Date       February 20, 2020

Title Golden Eagle Insurance Corp. v. Broan-Nutone, LLC, et al.                                  Page    1 of 2

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE REMANDED TO RIVERSIDE COUNTY SUPERIOR
             COURT

        On January 10, 2020 Golden Eagle Insurance Corporation filed a Complaint in Riverside
County Superior Court against Defendant Broan-Nutone, LLC, alleging state-law causes of
action for general negligence, products liability, and indemnification under a subrogated rights
on an insurance policy. See Removal Notice, Ex. A (Compl.) at 4–18 [Doc. # 1-1].1 On
February 13, 2020, Defendant removed the action, invoking this Court’s diversity jurisdiction
under 28 U.S.C. section 1332(a). [Doc. # 1.]

        Under 28 U.S.C. section 1441(a), an action may be removed from a state court to a
federal district court if the latter would have had original jurisdiction over the action had it been
filed in that court. Pursuant to 28 U.S.C. section 1332(a)(2), a district court shall have
jurisdiction over a civil action between citizens of a state and citizens or subjects of a foreign
state in which the amount in controversy exceeds the sum or value of $75,000, exclusive of
interest and costs. “The burden of establishing federal subject matter jurisdiction falls on the
party invoking removal.” Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941,
944 (9th Cir. 2009). As there is a “‘strong presumption’ against removal jurisdiction[,]” an
action should be remanded “if there is any doubt as to the right of removal . . . .” See Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Defendant alleges that it is a Delaware limited liability company, with its principal place
of business in Wisconsin, and that it is not a California citizen. See Gonnella Decl. at ¶ 5 [Doc.
# 1-2]. Defendant has not alleged the citizenship of each of its owners or members. See Johnson
v. Columbia Props. Anchorage LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[A]n LLC is a citizen of
every state of which its owners/members are citizens.”); Kanter v. Warner-Lambert Co., 265
F.3d 853, 857 (9th Cir. 2001) (“The natural person’s state citizenship is . . . determined by [his

        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     ED CV 20-292-DMG (SHKx)                                    Date     February 20, 2020

Title Golden Eagle Insurance Corp. v. Broan-Nutone, LLC, et al.                        Page     2 of 2

or] her state of domicile . . . .”). Despite its assertion that it is not a California citizen, without
further information about the citizenship of its owners or members, Defendant has not
demonstrated that this Court has diversity jurisdiction over this case.

       In light of the foregoing, Defendant is ORDERED TO SHOW CAUSE in writing by
March 3, 2020 why this action should not be remanded to Riverside County Superior Court for
lack of subject matter jurisdiction. Failure to timely file a satisfactory response by this
deadline will result in the remand of this action.

IT IS SO ORDERED.




CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
